PER CURIAM.
Appellant entered a plea of nolo conten-dere to the charge of aggravated battery and was placed' on three-years probation. After a hearing in which appellant’s probation was properly revoked, he was adjudicated guilty of aggravated battery and sentenced to ten years in prison. The judgment and sentence, however, is inconsistent with the trial court’s prior finding that appellant was guilty of aggravated battery in that it reflects appellant was adjudicated guilty of aggravated assault.
Remanded for correction of the judgment and sentence to indicate appellant was adjudicated guilty of aggravated battery; otherwise affirmed. Appellant need not be present for this purpose.
BOARDMAN, C. J., and GRIMES and SCHEB, JJ., concur.